Citation Nr: 1746854	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right foot hallux valgus with bunion deformity.

2.  Entitlement to a compensable disability rating for left foot hallux valgus with bunion deformity.

3.  Entitlement to service connection for breast cancer, to include as a result of environmental hazards in service.

4.  Entitlement to service connection for lymphedema of the left upper extremity.  


WITNESS AT HEARING ON APPEAL

Veteran

ORDER

A higher rating of 10 percent for right foot hallux valgus with bunion deformity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A higher rating of 10 percent for left foot hallux valgus with bunion deformity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for breast cancer, to include as a result of environmental hazards in service, is denied. 

Service connection for lymphedema of the left upper extremity is denied.  


FINDINGS OF FACT

1.  The Veteran's right foot hallux valgus with bunion deformity has not required surgical operation with resection of the metatarsal head and has not been shown to be of such severity as to equate to amputation of the great toe, but the disability does result in mild and moderate symptoms.

2.  The Veteran's left foot hallux valgus with bunion deformity has not required surgical operation with resection of the metatarsal head and has not been shown to be of such severity as to equate to amputation of the great toe, but the disability does result in mild and moderate symptoms.

3.  The record evidence shows that the Veteran's breast cancer is not related to active service, to include as a result of environmental hazards.

4.  The record evidence shows that the Veteran's lymphedema of the left upper extremity is not related to active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher rating of 10 percent, but no more, for right foot hallux valgus with bunion deformity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2016).

2.  The criteria for entitlement to a higher rating of 10 percent, but no more, for left foot hallux valgus with bunion deformity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2016).

3.  The criteria for establishing service connection for breast cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2016).

4.  The criteria for establishing service connection for lymphedema of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1992 to October 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  The Veteran filed a Notice of Disagreement (NOD) in September 2010 and a Statement of the Case (SOC) was issued in June 2011.  The Veteran filed a VA Form 9 in July 2011.  A supplemental SOC was issued in July 2013 and July 2015.  

A videoconference hearing was held in March 2016 and the transcript is of record.  The Board remanded the claims in August 2016.  And a supplemental SOC was issued again in June 2017.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, the equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, and are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran asserts that her bunion deformities are worse than currently evaluated.  

The Veteran was afforded a VA examination in January 2015. The examiner noted the diagnosis of hallux valgus, which was diagnosed in 1992.  The Veteran reported bone pain in the foot.  She stated that the symptoms began in 1992 and that the condition had gotten worse since it developed.  She reported flare ups that impact the function of the feet.  She indicated that she had to constantly change shoes.  The examiner noted that the Veteran had mild or moderate symptoms in the bilateral feet.  The Veteran had not had surgery.  On examination there was pain and the pain contributed to functional loss.  The Veteran had pain on movement, pain on weight-bearing, pain on non weight-bearing, and deformity of the bilateral feet.  The pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time.  No diagnostic testing was performed.  

Another VA examination was afforded to the Veteran in February 2017.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner confirmed a diagnosis of hallux valgus of the bilateral feet.  The Veteran stated that she had pain "just about" all of the time but mainly when she walked or stood for a prolonged period of time.  She stated that she changed her shoes about two or three times a day.  The Veteran indicated that she had not undergone surgery and that she had tried shoe inserts, but that they made the pain worse.  She reported that the pain she felt was sharp and located over the big toe and on the top of the feet.  The Veteran reported functional loss and impairment insofar as her disability inhibited her ability to walk for a prolonged period, stand, or run.  The Veteran had pain on the use of her feet and the pain was accentuated on use.  The bilateral feet were affected.  The Veteran also had bilateral pain on manipulation of the feet, which was accentuated on manipulation.  There was swelling on use.  There were no callouses.  The Veteran indicated that she used arch supports without relief.  She did not have extreme tenderness on the plantar surfaces on either feet, any decreased longitudinal arch height of one or both feet on weight bearing, or any objective evidence of marked deformity of one or both feet.  There was no marked pronation of either foot.  The weight bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  There was no inward bowing of the Achilles tendon or any inward displacement or severe spasm of the Achilles tendon.  

The examiner noted that the Veteran had mild or moderate symptoms due to the hallux valgus condition.  The Veteran denied any previous surgeries to the feet.  There was pain on physical examination of both feet; it contributed to functional loss.  The examiner noted that the Veteran's functional loss was caused by excess fatigability, pain on movement, pain on weight-bearing, swelling, interference with standing, and lack of endurance.  The examiner noted that there is pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is repeatedly used over a period of time, on both feet.  The examiner noted that the Veteran reported that she has pain that causes her to sit after prolonged standing or walking.  The Veteran also had functional loss during flare-ups or when the foot is used repeatedly over a period of time.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The examiner noted that the Veteran's foot condition did not cause so much impairment that the Veteran's function would be equally well served by an amputation with prosthesis.  There was no diagnostic testing performed.  The examiner noted that the Veteran's foot condition would impact her ability to perform any type of occupational task insofar as the Veteran would be limited in prolonged walking and standing and may limit her functional ability in the occupational setting.  

As a preliminary matter, the Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions cannot be rated by analogy under that DC); Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's right foot and left foot hallux valgus is a listed condition under Diagnostic Code 5280, VA has a duty to apply that diagnostic code to her disability and determine the appropriate disability rating.  

The record reflects that the Veteran has not undergone surgical resection of the metatarsal heads of her toes, so a 10 percent rating is not warranted on that basis. In addition, the medical evidence of record, discussed above, does not suggest that the Veteran suffers from severe hallux valgus equivalent to amputation of the great toe.  Upon VA examination in January 2015 and February 2017, the Veteran only required insoles as a corrective device to ambulate.  The Veteran has shown the ability to walk and stand, although her ability to do so for prolonged periods was impacted.  Thus, the Veteran's hallux valgus is not equivalent to amputation of the great toes, so a 10 percent rating is not warranted on that basis.  However, the Board has considered the Veteran's reports of pain and functional impairment, including during flare-ups, in light of DeLuca and 38 C.F.R. § 4.59.  The VA examiner noted that the Veteran had mild or moderate symptoms due to the hallux valgus condition, and pain was demonstrated on objective examination.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  The Board finds that the disability more nearly approximates the criteria associated with a 10 percent rating under Diagnostic Code 5280.  Therefore, the assignment of a 10 percent evaluation for each foot is warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Breast Cancer

In the present case, the Veteran has a current diagnosis of stage 3c breast cancer, diagnosed in 2008.  See April 2017 VA examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that her breast cancer is related to her exposure to certain toxins while she was on active service.  Her service treatment records reflect that she was exposed to several significant disease threats while deployed to Haiti, Puerto Rico, and Honduras.  See January 1995 questionnaire (detailing usage of insect repellants "permethrin, permanone, OFF, Skintastic" and environmental conditions including fumes of burning garbage and area insecticide).  She also used birth control contraceptives in service and she alleged that the birth control pills and/or in-service exposure to jet fuel, exhaust fumes, contaminated water, DEET, and exposure to toxins such as dioxin, caused her breast cancer.  See Notice of Disagreement.  In support of her claim, she referenced John Hopkins findings relating dioxin exposure to breast cancer and stressed her medically-related professional background as a "health care Underwriter."  See Notice of Disagreement and August 2011 statement.  Given the above, the Board finds that the occurrence of the in-service event is established, and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the preponderance of the evidence is against granting the Veteran's claim of service connection for breast cancer.  

A VA examination was provided in April 2017.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the diagnosis of stage 3c breast cancer.  The examiner noted that the Veteran had served in the military from 1992 to 1995; she served as a military policewoman.  In 2008, she was diagnosed with stage 3c triple positive breast cancer.  Subsequent BRCA testing was negative.  She was treated on radiation, chemotherapy, multiple surgeries, and adjunctive hormonal therapy.  She was still on estrogen blocking therapy.  The current therapy was watchful waiting and there were no current malignancy or metastases.  The examiner noted the Veteran's history of surgeries related to her condition.  

The examiner opined that the Veteran was in the military form 1992 to 1995, and she was not diagnosed with cancer until 2008.  The examiner noted that, as courageous as the Veteran was for having endured an unfortunate diagnosis at such an early age, the examiner could not connect any evidence of environmental exposures from the early 1990's to her breast diagnosis in 2008.  Therefore, he was compelled to state that it is less likely than not that her breast cancer diagnosis was related to any exposures during her military service.  

In an addendum opinion provided on April 26, 2017, the examiner stated that the BRCA1 and BRCA2 were "genes that, if positive, indicate a genetic and familial predisposition to breast and ovarian cancer.  This [V]eteran's BRCA 1 and BRCA 2 testing was negative.  This means with specific regard to the BRCA1 and BRCA 2 genes, she does not have a familial predisposition to breast cancer or an increased risk of ovarian cancer."  It was also noted that the "ER receptor and PR receptor positivity, and Her-2/neu overexpression indicates that this veteran's cancer is responsive to certain specific therapies and has a better prognosis than if such testing had been negative."  

The Board finds the VA examination and opinion from April 2017 to be highly persuasive to the issue at hand.  Here, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records and a physical examination.  Moreover, the VA opinions are accompanied by sufficient explanation and reference to pertinent evidence of record.  The examiner noted the Veteran's history and opined that the breast cancer is unrelated to the Veteran's period of service, to include the exposures she sustained therein.  By way of explanation, the examiner opined that he was unable to connect any evidence of environmental exposures from the early 1990's to her breast cancer diagnosis in 2008.  

In so finding, the Board is placing greater probative weight on the VA examination than on the Veteran's opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board also acknowledges the Veteran's assertions throughout her appeal that her breast cancer is related to her military service, to include as due to the exposures to environmental hazards or toxins.  The Board also recognizes that the Veteran has worked as a medical underwriter.  This vocation provided her with some medical knowledge, as a medical underwriter uses medical or health information to evaluate an applicant for health or life insurance.  In this regard, as compared to the extensive examination report and opinion provided by the VA examiner, a physician, the Veteran's opinion does not provide the same level of expertise and analytical discussion regarding the etiology of her breast cancer.  While the Board recognizes the Veteran's statements concerning the etiology of her breast cancer and the fact that she is a medical underwriter, her opinion did not include a rationale and no detailed explanation regarding how she had determined that her breast cancer may be related to her period of service.  As such, the Board assigns little probative value to the Veteran's opinion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Lymphedema of the Left Upper Extremity

The Veteran contends that her lymphedema of the left upper extremity was secondary to her breast cancer.

During her September 2010 statement, the Veteran stated that her lymphedema in her left arm is a side effect from breast cancer.  

The medical evidence shows that the Veteran has been diagnosed with the claimed disorder.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, the evidence does not show and the Veteran does not contend that her lymphedema of the left upper extremity was incurred during or related to service.  There is also no indication in the record of continuity of symptoms of lymphedema of the left upper extremity since service.  Accordingly, service connection on such a direct basis is not warranted.

Instead, the Veteran has contended that her lymphedema of the left upper extremity is related to her breast cancer.  However, the Board notes that service-connection for breast cancer has been denied.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  However, secondary service connection cannot be granted because the Veteran is not service-connected for breast cancer.  38 C.F.R. § 3.310.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


